DETAILED ACTION
Claims 1-5 and 7-12 are currently pending in this Office action.  Claims 6 and 13 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/17/2020, with respect to the rejection(s) of: 
claims 5 and 13 under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (WO 2010/076892 A1, machine translation); 
claims 5 and 13 under 35 U.S.C. 103 as being unpatentable over Endo et al. (EP 2298525 A1; hereinafter “Endo ‘525”); and
claims 5 and 13 under 35 U.S.C. 103 as being unpatentable over Endo (WO 2012/161183 A1, machine translation; hereinafter “Endo ‘183”)
have been fully considered and are persuasive.  Namely, the previous rejection of claim 5 is withdrawn in view of the amendment incorporating the limitations of previous claim 6.  Otherwise, claim 13 has been canceled.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 at lines 4-6 recites “the aluminum or aluminum alloy fragments comprising at least one material phase which has an initially flowable and subsequently cured state.”  This is new matter because the original disclosure does not disclose the “etched aluminum or aluminum alloy fragments” in this manner.  To correct this, amend claim 8 by inserting  --- the composite ---  in line 5 immediately before “comprising at least one material phase…”.
Claims 9 and 10 contain new matter because they depend from and so incorporate by reference the subject matter of claim 8.
Appropriate correction is required.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 8 at lines 4-6 recites “the aluminum or aluminum alloy fragments comprising at least one material phase which has an initially flowable and subsequently cured state.”  Lines 8-10 recite “whereby at least part of the anchoring structure of the etched aluminum or aluminum alloy fragments is enclosed by the material phase in the cured phase.”  This is indefinite because it is unclear how the aluminum or aluminum alloy fragments can simultaneously comprise the material phase yet also be enclosed by the material phase.
Claims 9 and 10 are indefinite by reason of their dependency from claim 8.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 at line 2 specifies “wherein the fragment is a wire mesh or a wire bundle.”  This fails to further limit claim 5 because claim 5 at line 4 specifies that “the fragment is a wire.”  A “mesh” or a “wire bundle” is a multiplicity of wires rather than a single wire.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (WO 2010/076892 A1, machine translation).
With respect to claims 8 and 9, Horikawa at claim 8, page 2 of the translation discloses an aluminum alloy part with a predetermined shape and size having anchoring structures on its surface, where the aluminum alloy part is an etched aluminum alloy having a rough surface. The present specification at page 9 explains that its etched fragments “show the same shape as before the etching and in the method essentially retain their smallest structural widths. However, they are characterized by an extremely rough surface.” The aluminum alloy part of Horikawa likewise has a shape that corresponds to its shape before etching because the etching yields an article with a rough surface having a plurality of concave portions with 0.1 to 30 µm wide openings.  Page 5-6 of the translation describes an aluminum-resin composite comprising the aluminum alloy part, wherein a molten thermoplastic resin is injected into a mold containing the aluminum alloy part, where the resin flows into the concave portions, and the resin is solidified to yield the molded composite.  At least a part of aluminum alloy part is bonded to the thermoplastic resin in the resulting composite.  Id.  The thermoplastic resin is suitably a polyethylene resin and can also contain elastomers like urethane elastomers.  Page 5-6. These are among the “initially flowable polymer precursors” described at page 13 of the present specification.
Horikawa differs from the present claim because it does not specifically disclose that the etched aluminum fragment is produced by each of the method steps of present claim 1.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.  In this case, claims 8 and 9 are each defined by a composite material comprising etched aluminum or aluminum alloy fragments rather than the process for preparing the fragments. As such, given the disclosure of Horikawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare an etched fragment made of aluminum wherein the surface has anchoring structures.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Horikawa teaches aluminum-resin composites comprising etched aluminum fragments and thermoplastic (optionally with an elastomer) as claimed.  The thermoplastic resin is suitably a polyethylene resin and can also contain elastomers like urethane elastomers.  Page 5-6.  These are among the “initially flowable polymer precursors” described at page 13 of the present specification.  Since Horikawa teaches a substantially similar composite material to that presently claimed, a person having ordinary skill in the art would reasonably expect the composite material of Horikawa to exhibit a higher maximum strength than a cure material phase without the etched or aluminum fragments.
While Horikawa does not directly disclose the comparative tensile strength of the composite, since each of the claimed components is present and rendered obvious by the teachings of Horikawa, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composite to exhibit a higher maximum tensile strength.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (EP 2298525 A1; hereinafter “Endo ‘525”).
With respect to claims 8 and 9, Endo ‘525 at [0022], [0025], [0030] teaches an etched aluminum fragment (“aluminum shape”) having a plurality of recesses on the whole or part of its surface that is prepared by etching treatment the surface. This is reflected by Fig. 1 therein:

    PNG
    media_image1.png
    295
    702
    media_image1.png
    Greyscale

These surface irregularities make it possible for the aluminum shape to engage with a resin to form a mutually undetachable locking structure. [0018]-[0019]. This corresponds to the presently claimed fragment, since the present specification at page 9 explains that its etched fragments “show the same shape as before the etching and in the method essentially retain their smallest structural widths. However, they are characterized by an extremely rough surface.”  Endo ‘525 teaches aluminum-resin composites comprising etched aluminum fragments and thermoplastic (optionally with an elastomer) as claimed.  These are prepared by injecting melted resin to a mold containing the aluminum shape such that the resin penetrates into the recesses of the aluminum shape and then solidified.  Claim 9, [0042].  The thermoplastic resin is suitably a polyethylene resin and can also contain elastomers like urethane elastomers.  [0038], [0040].  These are among the “initially flowable polymer precursors” described at page 13 of the present specification.  
Endo ‘525 differs from the present claim because it does not specifically disclose that the etched aluminum fragment is produced by each of the method steps of present claim 1.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.  Here, claims 8 and 9 are each defined by a composite material comprising the etched fragment rather than the process for preparing the etched fragment. In view of the teachings of 
With respect to claim 10, Endo ‘525 is silent as to the tensile strength of the composite material as compared to a cure material phase without etched aluminum or aluminum alloy fragments.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Endo ‘525 teaches aluminum-resin composites comprising etched aluminum fragments and thermoplastic (optionally with an elastomer) as claimed.  The thermoplastic resin is suitably a polyethylene resin and can also contain elastomers like urethane elastomers.  [0038], [0040].  These are among the “initially flowable polymer precursors” described at page 13 of the present specification.  Since Endo ‘525 teaches a substantially similar composite material to that presently claimed, a person having ordinary skill in the art would reasonably expect the composite material of Endo ‘525 to exhibit a higher maximum strength than a cure material phase without the etched or aluminum fragments.
While Endo ‘525 does not directly disclose the comparative tensile strength of the composite, since each of the claimed components is present and rendered obvious by the teachings of Endo ‘525, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composite to exhibit a higher maximum tensile strength.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (WO 2012/161183
A1, machine translation; hereinafter “Endo ‘183”).
With respect to claims 8 and 9, Endo ‘183 at claim 1, 5 discloses an etched aluminum shape body having a plurality of concave portions formed on part or in whole of its surface and made of aluminum alloy. According to page 3 of the translation, the etched aluminum shape body has an uneven aluminum/resin integrally molded product, wherein page 5 describes injecting melted resin to a mold containing the aluminum shaped body and solidifying the same to yield a product wherein at least a surface of the aluminum body is integrated with the resin.  Page 3 explains that the resin flows into the concave portions of the aluminum body’s uneven surface and forms a non-detachable locking structure between the resin and the aluminum shape body.  The thermoplastic resin is suitably a polyethylene resin and can also contain elastomers like urethane elastomers.  Page 5.  These are among the “initially flowable polymer precursors” described at page 13 of the present specification.  
Endo ‘183 differs from the present claim because it does not specifically disclose that the etched aluminum fragment is produced by each of the method steps of present claim 1.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.  In this case, claims 8 and 9 are each defined by a composite material comprising the etched fragment rather than the process for preparing the fragment. Therefore, given the teachings of Endo ‘183, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare an etched fragment made of aluminum wherein the surface has anchoring structures.
With respect to claim 10, Endo ‘183 is silent as to the tensile strength of the composite material as compared to a cure material phase without etched aluminum or aluminum alloy fragments.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Endo ‘183 teaches aluminum-resin integrated articles comprising etched aluminum fragments and thermoplastic (optionally with an elastomer) as claimed.  The thermoplastic resin is suitably a polyethylene resin and can also contain elastomers like urethane elastomers.  Page 5.  These are among the “initially flowable polymer precursors” described at page 13 of the present specification.  Since Endo ‘183 teaches a substantially similar composite material to that presently claimed, a person having ordinary skill in the art would reasonably expect the composite material of Endo ‘183 to exhibit a higher maximum strength than a cure material phase without the etched or aluminum fragments.
While Endo ‘183 does not directly disclose the comparative tensile strength of the composite, since each of the claimed components is present and rendered obvious by the teachings of Endo ‘183, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composite to exhibit a higher maximum tensile strength.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Allowable Subject Matter
Claims 1-5, 11, and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are Horikawa et al. (WO 2010/076892 A1, machine translation), over Endo et al. (EP 2298525 A1), and Endo (WO 2012/161183 A1).
Horikawa teaches preparing an etched fragment made of aluminum having anchoring structures but is silent as to i) preparing the same by each of the presently claimed steps of claim 1-4 and 11, ii) the etched fragment is a wire having a shape corresponding to its shape before etching and dimensions of claim 5, or iii) the etched aluminum or aluminum alloy is a tetrapod as in claim 12.
Endo ‘525 teaches preparing an etched fragment made of aluminum having anchoring structures but is silent as to i) preparing the same by each of the presently claimed steps of claim 1-4 and 11, ii) the 
Endo ‘183 at teaches preparing an etched fragment made of aluminum having anchoring structures but is silent as to i) preparing the same by each of the presently claimed steps of claim 1-4 and 11, ii) the etched fragment is a wire having a shape corresponding to its shape before etching and dimensions of claim 5, or iii) the etched aluminum or aluminum alloy is a tetrapod as in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768